798 F.2d 1416
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Gary Lee BROWN, Defendant-Appellant.
No. 85-1789.
United States Court of Appeals, Sixth Circuit.
July 17, 1986.

Before KENNEDY and MILBURN, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9 (a), Rules of the sixth Circuit . Upon consideration of the record and the briefs of the parties, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Defendant was convicted and given the maximum three-year sentence for assaulting and interfering with agents of the U.S. Secret Service in violation of 18 U.S.C. 5111.    No direct appeal was taken.  He filed a motion to vacate sentence pursuant to 28 U.S.C. Sec. 2255.  Defendant alleged that he did not believe that the men who asked to question him were Secret Service Agents, that the agents assaulted him, and that the sentence imposed was unreasonable.  The district court dismissed the motion to vacate and defendant appealed.


3
It is ORDERED that the decision of the district court be and hereby is affirmed for the reasons stated in the September 6, 1985, opinion of the district court.  Rule 9(d) (3), Rules of the Sixth Circuit.